Citation Nr: 0025161	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  95-20 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for paroxysmal atrial 
fibrillation (PAT).

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.

4. Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945. He was a prisoner-of-war (POW) of the German 
government from July 1944 to May 1945. 


FINDINGS OF FACT

1.  Hemorrhoids had their onset while the veteran was a POW.

2.  Service connection for PAT was denied by the RO in a 
final decision in July 1992.

3.  Evidence received subsequent to the July 1992 decision is 
cumulative or does not bear directly on whether PAT had its 
onset in service or is related to the veteran's POW 
experience or otherwise to service, or is not so significant 
that it must considered to fairly decide the merits of the 
claim.

4.  Service connection for left ear hearing loss was denied 
in a final rating action in August 1974.

5.  Evidence submitted subsequent to the August 1974 rating 
decision  bears directly and substantially upon the matter 
under consideration, is neither cumulative nor redundant and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for left ear hearing loss.

6.  The claims for service connection for right and left ear 
hearing loss are plausible.




CONCLUSIONS OF LAW

1.  Hemorrhoids were incurred in active service. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d), 
3.304(d)(e) (1999).

2.  The July 1992 rating decision denying service connection 
for PAT is final; new and material evidence to reopen the 
claim has not been submitted. 38 U.S.C.A. §§ 7104, 5108 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 20.302 (1999).

3.  New and material evidence to reopen the claim of service 
connection for left ear hearing loss has been submitted. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  The claims for service connection for right and left ear 
hearing loss are well-grounded. 38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection - Hemorrhoids

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation. 38 C.F.R. § 3.304(d).

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available. Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin. The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience. 38 C.F.R. § 3.304(e).
 
In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468. 

In the present case, the veteran has alleged that he 
developed hemorrhoids while a POW in World War II. He was 
accorded a POW protocol examination in May 1992, at which 
time the diagnoses included chronic hemorrhoids, beginning as 
a POW. Accordingly, resolving the benefit of the doubt in the 
veteran's favor, and with consideration of 38 C.F.R. 
§ 3.304(d)(e), service connection for hemorrhoids is in 
order. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303(d), 
3.304(d)(e).


New and Material Evidence - Service Connection - PAT

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

Service connection for PAT was denied by the RO in July 1992 
as not being shown in service or being related to the 
veteran's POW experiences. Evidence available at that time 
showed that he first experienced PAT in April 1991, over 4 
decades post service. Evidence added to the record since July 
1992 includes outpatient and hospital reports concerning many 
medical conditions, including PAT, and the report of a VA 
examination in December 1999. The report of that examination 
discloses that the veteran had been taking medication since 
the April 1991 PAT episode and had not had documented 
episodes of recurrent atrial fibrillation. There was no past 
or current history of structural heart disease. The examiner 
commented that there was no direct connection between the 
veteran's PAT and his having been a POW. The testimony 
provided by the veteran at a personal hearing essentially was 
a recitation of his relevant contentions and were cumulative. 
Accordingly, the Board finds that the evidence submitted 
since the July 1992 rating decision is cumulative, does not 
bear directly on the matter at issue, or, in the case of the 
December 1999 examination report, is not so significant that 
it must considered to fairly decide the merits of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Hearing Loss

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

Service connection for left ear hearing loss was denied by 
the RO in August 1974 as not being shown. As mentioned above, 
the veteran was accorded a VA POW protocol examination in May 
1992. The diagnoses at that time included chronic bilateral 
hearing loss secondary to concussion as POW. The Board finds 
this examination report to constitute new and material 
evidence to reopen the claim for service connection for left 
ear hearing loss and to well-ground the claims for service 
connection for both right and left ear hearing loss as well. 
38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. § 3.156. 


ORDER

Service connection for hemorrhoids is granted.

New and material evidence not having been submitted, the 
appeal to reopen the claim for service connection for PAT is 
denied.

New and material evidence to reopen the claim for service 
connection for left ear hearing loss has been submitted; the 
appeal as to this issue is granted.

The claims for service connection for right and left ear 
hearing loss are well-grounded; the appeal as to these issues 
is granted. 


REMAND

As the claims for service connection for right and left ear 
hearing loss are well-grounded, additional development is 
required to comply with VA's duty to assist. Accordingly, the 
case is remanded to the RO for following action:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
from whom he has received treatment since 
May 1992 for bilateral hearing loss.  
After obtaining the necessary permission 
from the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.  

2.  The RO should schedule the veteran 
for a VA ear and audiology examination to 
determine the current extent of all 
current bilateral hearing loss.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should provide an 
opinion as to the likelihood that right 
and left ear hearing loss, if present, 
are related to the veteran's POW 
experiences or otherwise to service. The 
claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
regard to the additional development and 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  No action is 
required of the veteran until he receives 
further notice.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 



